DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 9-10 and 17-18 are objected to because of the following informalities:  Claims 9-10 and 17-18 refer to PEAQ score evaluations. It is not clear from the claim language how the PEAQ criteria are determined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-16 and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by McGrath (US 2012/0019723 A1).
As per claims 1, 8 and 19, McGrath teaches a method/an audio signal processor/a non-transitory computer readable medium for performing method, comprising: a digital filter block comprising an infinite impulse response filter (Fig.1A, recursive forward filter FF1), wherein the digital filter block is configured to receive an audio signal and output a first filtered audio signal (0016-0017); and a phase linearization block comprising: a buffer configured to receive the first filtered audio signal and output a buffer signal (0023,  FILO buffer); a filter state estimation block configured to perform historical state reconstruction based on the first filtered audio signal, and to output a state estimation signal (“Improved Backward Filter Initialization” 0060-0063); and an anti-causal filter configured to receive the buffer signal and the state estimation signal, and output a second filtered audio signal, wherein an output of the audio signal processor comprises both the first filtered audio signal and the second filtered audio signal (Figs 1-3, the overall backward filter is implicitly anti-causal, 0021, 0023).
As per claim 2, McGrath teaches the audio signal processor of claim 1, wherein the first filtered audio signal output by the digital filter block includes a non-linear phase (0017-0018).
As per claims 3 and 12, McGrath teaches the audio signal processor/method of 2 and 11, wherein the phase linearization block is configured to reduce the non-linear phase of the first filtered audio signal (0017-0018, 0020).

As per claims 5 and 13, McGrath teaches the audio signal processor/method of claims 1 and 11, wherein the second filtered audio signal has a more linear phase than the first filtered audio signal (0017-0020).
As per claims 6 and 14, McGrath teaches the audio signal processor/method of claim 1, wherein the second filtered audio signal includes a greater latency than the first filtered audio signal (0017-0020).
As per claims 7 and 15, McGrath teaches the audio signal processor/method of claims 1 and 11, wherein the anti-causal filter operates using a block cascade method (0016-0018).
As per claims 6, 16 and 20, McGrath teaches the audio signal processor/method/non-transitory computer readable medium of claims 1,11 and 19, wherein the anti-causal filter comprises: a first time reverse block configured to receive the buffer signal and output a time-reversed signal; a transfer function block configured to receive the state estimation signal from the filter state estimation block and the time-reversed signal from the first time reverse block; and a second time reverse block configured to receive an output from the transfer function block, and output the second filtered signal (0016-0023).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Christoph, Marcus (US 8,788,554 B2) teaches a method for designing a set of sub-band FIR filters, where each FIR filter has a number of filter coefficients and is connected to an adjustable delay line. The method includes dividing an input signal into a number of sub-band signals, where a spectrum of the input signal comprises spectra of the sub-band signals; providing a respective goal sub-band signal for each sub-band dependent on a goal signal; filtering and delaying each sub-band signal using a corresponding FIR filter and delay line to provide filtered signals; providing error signals for each sub-band dependent on the filtered signals and the corresponding goal signals; adapting the filter coefficients of each sub-band FIR filter such that the respective filtered signal approximately matches a corresponding goal sub-band signal; and changing a respective delay of the delay line for each sub-band to reduce or increase a first quality criterion.
Taleb (US 8,781,842 B2) teaches a method for audio coding and decoding comprises primary encoding of a present audio signal sample into an encoded representation (T(n)), and non-causal encoding of a first previous audio signal sample into an encoded enhancement representation (ET(n-N+)). The method further comprises providing of the encoded representations to an end user. At the end user, the method comprises primary decoding of the encoded representation (T*(n)) into a present received audio signal sample, and non-causal decoding of the encoded enhancement representation (ET*(n-N+)) into an enhancement first previous received audio signal sample. The method further comprises improving of a first previous received audio signal sample, corresponding to the first previous audio signal sample, based on the enhancement first previous received audio signal sample.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday through Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658